 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    PAUL ZARAGOZA,                                      Case No. 1:19-cv-01752-NONE-JDP
11                        Plaintiff,                      ORDER TO SHOW CAUSE WHY CLAIMS
                                                          SHOULD NOT BE DISMISSED AS BARRED
12            v.                                          BY THE FAVORABLE-TERMINATION
                                                          RULE
13    D. CARRILLO, et al.
                                                          FORTY-FIVE-DAY DEADLINE
14                        Defendants.
15

16          Plaintiff Paul Zaragoza is a state prisoner proceeding without counsel in this civil rights

17   action. Plaintiff argues that prison officials filed a false rules-violation report against him,

18   leading to worse housing and a loss of good-time credits. ECF No. 1 at 3. He requests money

19   damages. Id. at 6.

20          Habeas relief (or a similar action) is the exclusive remedy for a prisoner challenging the

21   fact or duration of his confinement. See Heck v. Humphrey, 512 U.S. 477, 481 (1994). Even if

22   plaintiff wishes to obtain relief other than a reduction in his sentence—relief that might properly

23   be channeled through a civil rights complaint rather than a habeas petition—plaintiff would first

24   need to show that his sentence has been invalidated. See Heck, 512 U.S. at 487. This logic

25   applies not just to the original conviction and sentence, but also to internal prison procedures that

26   affect good-time credits. Here, the Supreme Court’s opinion in Edwards v. Balisok, 520 U.S.

27   641, 648 (1997), squarely applies: “[A] claim for declaratory relief and money damages, based on

28   allegations of deceit and bias on the part of the decisionmaker that necessarily imply the
                                                         1
 1   invalidity of the punishment imposed [like the loss of good-time credits], is not cognizable under

 2   § 1983.”

 3            Accordingly, the court orders plaintiff to demonstrate that the prison procedure resulting

 4   in plaintiff being re-housed and losing credits has been invalidated. If plaintiff cannot, we will

 5   recommend that his claims be dismissed as barred by the so-called favorable-termination rule of

 6   Heck v. Humphrey, as applied in cases like Edwards v. Balisok.

 7            Plaintiff may wish to file an action in state court—rather than one here in federal court—

 8   challenging the outcome of the prison’s procedure. If plaintiff succeeds in such a state court

 9   action, he may then become eligible for relief in federal court under 42 U.S.C. § 1983.

10   ORDER

11            1. Plaintiff has forty-five days to show cause why his claim should not be dismissed as

12   barred by the favorable-termination rule.

13            2. Failure to comply with this order may result in dismissal of this action.

14
     IT IS SO ORDERED.
15

16
     Dated:      April 3, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19   No. 205.
20
21

22

23

24

25

26
27

28
                                                         2
